DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-13, 21-34 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (hereinafter Ahmad) (US 9130559 B1), in view of Verma et al. (hereinafter Verma) (US 20180024889 A1).
As to claim 28, Ahmad teaches a processor apparatus [FIG. 1: safety sub-system 120] configured for data communication with a second processor apparatus [processing sub-system 110] via a communication link [col. 8, lines 30-31: “For example, the interconnect switch network 348 may be configured to connect the various sub-systems 310, 330 and 340…”], the second processor apparatus comprising a plurality of sub-systems [col. 5, lines 42-44: “the processing sub-system 310 may include various circuits 312, 314, 316, and 318 for executing one or more software programs.”], the processor apparatus comprising: 
logic configured to, when operated: 
based at least on an error detected at the second processor apparatus, transmit a reset signal to the second processor apparatus, wherein the reset signal is configured to cause a reset of at least a portion of the second processor apparatus [col. 8, lines 1-10: “The safety functions may monitor the status of the various sub-systems and perform various actions to facilitate detection, prevention, and/or mitigation of errors  in one or more sub-systems or circuits. In some implementations, the safety functions may take action in response to the status registers having values indicative of an error. For example, a safety function may generate an alert in response to detecting an error. As another example, a safety function may reset an individual sub-system to attempt to restore the sub-system to correct operation.”]. 
Ahmad does not teach transitioning at least one of the plurality of sub-systems to an operational state based on respective activity states of the plurality of sub-systems prior to the transmission of the reset signal; and subsequent to the transitioning, initializing a boot of the second processor apparatus.
Verma teaches that restoring operational state of a sub-system to the state before it was restarted [0037: “Upon restarting, the state of the container 200 may be restored, such that container 200 and any applications stored therein may continue from where they left off.”] [0045]. 
Ahmad in view of Verma further teach subsequent to the transitioning, initializing a boot of the second processor apparatus [booting of the second processor is performed by default in response to every power-cycling. If power cycling happens subsequence to the transitioning, the boot would be performed.].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of restoring state of the sub-system as suggested in Verma into Ahmad to continue the execution/state where was left off. One having ordinary skill in the art would have been motivated to make such modification to improve the performance by reducing execution time and resources.
As to claim 32, Ahmad teaches wherein the processor apparatus is further configured to retrieve, from a storage apparatus, diagnostic information associated with the detected error [col. 8, lines 65-67: “The error status registers 420 are configured to store and maintain errors indicated by the status signals 410…”].
As to claim 33, Ahmad teaches wherein the processor apparatus is further configured to cause the second processor apparatus to collect memory data associated with at least one sub-system associated with the detected error [col. 6, lines 28-31].
Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (hereinafter Ahmad) (US 9130559 B1) in view of Verma et al. (hereinafter Verma) (US 20180024889 A1), and further in view of Bradish (US 9756608 B1).
As to claim 29 and 30, Ahmad in view of Verma does not teach wherein the second processor apparatus comprises an endpoint apparatus, the endpoint apparatus comprising a plurality of logical functions each associated with a respective one of the plurality of sub-systems, and wherein the plurality of sub-systems comprise a cellular sub-system, a WLAN (wireless local area network) sub-system, and a PAN (personal area network) sub-system.
Bradish teaches that a processor comprises a plurality of logical functions each associated with a respective one of the plurality of sub-systems [col. 4, lines 52-54: “for example, one or more processors 102 dedicated to wireless and/or cellular communication functions and one processor 102 and one processor 102 dedicated to running other applications.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of implementing various functions in a processor as suggested in Bradish into Ahmad in view of Verma to expand the functionalities of the processor. One having ordinary skill in the art would have been motivated to make such modification to enhance the function of the system.
Allowable Subject Matter
Claims 8-13 and 21-27 are allowed.
Claims 31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187